UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6538



ANTHONY SMITH,

                                               Plaintiff - Appellant,

          versus


CONSTITUTION STATE SERVICES COMPANY, Nestle
USA, PC Claims Department,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-394-2)


Submitted:   August 5, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Smith appeals the district court’s judgment dismissing

as frivolous his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district’s opinion and dis-

missal order and find no reversible error.   Accordingly, we affirm

on the reasoning of the district court.   See Smith v. Constitution

State Servs. Co., No. CA-99-394-2 (E.D. Va. Mar. 25, 1999).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2